Citation Nr: 0939945	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
disabling for the posttraumatic stress disorder (PTSD) prior 
to August 25, 2008.  

2.  Entitlement to an initial rating greater than 30 percent 
for the PTSD from August 26, 2008. 

3.  Entitlement to an effective date prior to November 3, 
2006 for the grant of service connection for PTSD. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 
1967. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada which granted service connection for PTSD with a 
10 percent evaluation, effective November 3, 2006.  

During the pendency of the appeal, but before the case was 
sent to the Board, the RO granted an increased rating to 30 
percent for the service-connected PTSD, effective August 26, 
2008.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  Prior to August 26, 2008, the Veteran's PTSD was 
productive of occupational and social impairment with 
occasional decrease in work efficiency.   

2.  Prior to and after August 26, 2008, the Veteran's PTSD 
has not been shown to be productive of occupational and 
social impairment with reduced reliability and productivity.  

3.  The Veteran claim for service connection for PTSD was 
received on November 3, 2006, and a rating decision dated in 
December 2007 granted service connection for PTSD, effective 
November 3, 2006.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent 
prior to August 26, 2008 for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2009).

2.  Prior to and after August 26, 2008, the criteria for an 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2009).

3.  The requirements for an effective date prior to November 
3, 2006 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in March 2007 and May 2007.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board does acknowledge that the Veteran has not been 
provided notice specific to his claims for a higher initial 
evaluation for his PTSD and for an earlier effective date for 
the grant of service connection for PTSD.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that such notice is not necessary is 
"downstream" issue claims. 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board would observe that the Veteran was provided notice 
of disability ratings and earlier effective dates in March 
2007.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the VA has obtained service medical records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the severity of his disability, and afforded the Veteran 
the opportunity to give testimony before the Board, which he 
did.

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

Evaluation of PTSD

The Veteran essentially contends that the evaluations 
assigned for his PTSD do not accurately reflect the severity 
of that disability.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The December 2007 rating decision 
assigned a 10 percent evaluation for the Veteran's PTSD from 
November 3, 2006, and a rating decision dated in September 
2008 increased the evaluation to 30 percent, effective from 
August 26, 2008.  As such, the issue before the Board is the 
Veteran's entitlement to an evaluation in excess of 10 
percent for his PTSD between November 3, 2006 and August 25, 
2008, and his entitlement to an evaluation in excess of 30 
percent from August 26, 2008.  Under Diagnostic Code 9411:

A 10 percent evaluation is to be assigned for 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent evaluation is to be assigned for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when the Veteran 
exhibits occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

The next higher, 70 percent evaluation is assigned 
when the Veteran exhibits occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work 
like setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned when the 
Veteran exhibits total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF score between 31-40 is indicative of some 
impairment in reality resting or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or 
school functioning (e.g. no friends, unable to keep 
a job)

A GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or coworkers)

A GAF score between 61 and 70 is indicative of some 
mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships. 

In a December 2006 clinical outpatient note the Veteran 
reported that his symptoms began prior to his discharge from 
service.  He described a history of intrusive thoughts, 
anxiety, hypervigilance, nightmares, some avoidance 
behaviors, emotional detachment, exaggerated startle response 
and difficulties with anger management.  The Veteran 
reportedly self-medicated his symptoms with alcohol from 1966 
to 1986 at which point he received treatment for alcoholism 
with outpatient psychotherapy for approximately one year.  He 
felt that he learned how to effectively manage his symptoms 
and that the only persistent issues are occasional nightmares 
and intrusive thoughts.  The Veteran reported he was married 
for 28 years before divorcing and was currently in a dating 
relationship which was going well.  He retired from his long-
term job and denied any financial concerns.  The Veteran 
appeared alert and attentive, cooperative and reasonable.  
His speech was pressured/pushed.  The Veteran had a wide 
range of affect.  He reported no hallucinations or illusions, 
normal thought process, no unusual thought content, no 
suicidal or violent ideation or depression and he had good 
insight, judgment, and memory.  His sleep was reasonably good 
and he denied depression or suicidal ideation.  The Veteran 
reported occasional difficulties with nightmares and 
intrusive thoughts.  He was diagnosed with chronic PTSD with 
a GAF score of 61.  The Veteran felt that group therapy would 
not apply to him, declined individual psychotherapy and was 
not interested in psychotropic medications and instead wanted 
to focus on his benefits claim.  

At the July 2007 VA examination the Veteran was diagnosed 
with chronic PTSD with a GAF score of 61.  The Veteran 
reported a history of flashbacks to the war and problems with 
anger but he had learned to use anger management.  He 
reported that he was hypervigilant and stands in the corner 
of rooms, avoids crowds, stays by himself, startles easily, 
checks doors and windows frequently.  The Veteran briefly 
went to PTSD group, then one to one meeting and then to anger 
control issues, refused to take medications, and wants to 
manage his symptoms on his own.  He reported being divorced 
and dating on and off.  The Veteran was capable of cooking, 
cleaning, driving and shopping.  He sees his friend and 
relatives, raises quarter horses and enjoys his time with 
horses, reporting that he was "living his dream."  The 
Veteran's attitude and eye contact were appropriate and he 
appeared calm with mild agitation.  His memory and judgement 
are good, with no problems with impulse control or inability 
to discriminate inappropriate behavior.  The Veteran's mood 
was anxious and not depressed.  He denied suicidal or 
homicidal thoughts.  The Veteran reported that he used to get 
angry very easily but has learned to deal with it.  He 
reported nightmares and flashbacks for the last 40 years.  
The Veteran's affect was irritable but appropriate and his 
speech was understandable and coherent.  His stream of 
thought was relevant, logical and coherent.  He denied 
delusions, hallucinations, obsessions, compulsions, panic 
attacks or phobias. 

In a February 2008 mental health outpatient note from S.Z., 
the Veteran's VA psychologist, the Veteran reported that he 
continued to suffer from severe chronic depression, anxiety, 
anger, irritability, labile mood swings, periodic flashbacks 
and nightmares, disillusionment, survivor guilt and social 
withdrawal as a result of his traumatic experience in 
service.  The Veteran reported his anger in only being 
granted a 10 percent disability rating for his PTSD.  He 
reported being separated from his wife and unable to work due 
to PTSD symptoms.  The Veteran reported that he has ongoing 
nightmares, flashbacks, hypervigilance, depression, anger, 
mood swings, insomnia, social withdrawal and difficulty 
dealing with stress.  He reported that his symptoms had 
gotten worse over the years.  The Veteran reported that he 
used work as a coping technique, staying as busy as possible 
to help him cope with his PTSD symptoms.  The psychologist 
found the Veteran to be oriented as to person, place and time 
and his thought and memory were within normal limits.  There 
was no evidence of hallucinations, delusions or paranoid 
ideation.  The Veteran had no suicidal plans, no manipulation 
or malingering or personality disorders.  The examiner opined 
that the Veteran could no longer maintain gainful employment 
or sustain effective social relationships.  As he no longer 
worked and was suffering health problems as his activity 
levels have decreased and he has experienced an exacerbation 
of his PTSD symptoms.  The Veteran was diagnosed with chronic 
permanent PTSD with a GAF score of 35.  The May 2008 mental 
health outpatient note from S.Z. was identical to February 
2008 note discussed above.  

At an August 2008 VA examination the Veteran reported his 
current symptoms to be nightmares and intrusive and 
distressing memories of when five men were killed during one 
42-day operation including his best friend.  His symptoms are 
worse with current wars and news about them.  The Veteran was 
married once and had been separated since 1986.  He reported 
that he isolates himself from people because he has trouble 
dealing and doesn't want to get hurt by them, a tendency that 
he first noticed in sixth grade.  The Veteran reported that 
he worked for 34 years for the same company until 2006 when 
he retired.  During his employment he was sent to anger 
management classes by his supervisors.  He currently lives 
with his brother and raises quarter horses for his daughter 
in a rodeo competition.  The Veteran only calls his brothers 
and did not go to community events or church.  

The Veteran had no impairment of thought process or of 
communication.  He had no delusions or hallucinations and 
appeared neatly and cleanly dressed.  He appeared nervous and 
anxious but was cooperative.  The Veteran's mood was 
appropriate to thought content, with good eye contact and no 
inappropriate behavior.  He reported no homicidal ideation.  
The Veteran stated that he wishes sometimes to be dead but 
has not thought of how to kill himself and did not do it 
because he has too much to live for.  He was oriented to 
person, place, time and situation.  His long term memory is 
good and short term memory comes and goes.  The Veteran 
reported no history of obsessive or ritualistic behavior.  
His speech was goal oriented and logical with good tone and 
rhythm.  He reported no panic attacks.  The Veteran described 
his mood as anxious and that he works hard to stay calm.  He 
had no impaired impulse control, and was able to abstract and 
conceptualize with good comprehension, perception and 
coordination.  The Veteran reported difficulty getting to 
sleep at night.  He had no signs or symptoms of psychosis and 
had good insight and judgment.  The Veteran informed the 
examiner that he wants 100% compensation.  He reported daily 
intrusive and distressing memories about combat in Vietnam 
and that he dreams about Vietnam twice a month.  He 
reportedly tries to keep busy to avoid thinking about it but 
war news on TV, helicopters overhead and rainy days trigger 
his memories.  The Veteran reported diminished interest in 
and participation in life.  He stated he has no friends 
except the one he lives with and is detached from others.  
The Veteran described a restricted range of affect.  He 
reported his symptoms of PTSD caused his wife to leave him in 
1986 after he became sober.  The Veteran has rare interaction 
with others besides his family and his friend.  He works with 
horses only all day and his daughter joins him in the 
afternoon.  He was diagnosed with PTSD with a GAF of 38, 
including passive recurrent suicidal ideation, unable to work 
due to anger and hypervigilance around others. 

An October 2008 mental health outpatient note from S.Z. 
responded to the August 2008 rating decision in which the RO 
increased the Veteran's rating for PTSD, expressing 
disagreement with the analysis the RO used in the rating 
decision. The Veteran's psychologist disagreed with the 
rating schedule noting that the Veteran does not show 
symptoms for disabilities he does not suffer from and that 
some of the symptoms listed are not symptoms of PTSD.  The 
psychologist stressed the meaning of the GAF score.  No 
additional observations or symptoms were provided.  The 
February 2009 and July 2009 mental health notes from S.Z. are 
nearly identical to the October 2008 note except that they 
include the Veteran's argument that he was diagnosed with 
PTSD in 1986 and the VA failed to inform him.    

At the May 2009 Board hearing the Veteran testified that he 
worked at a treatment plant for 34 years, starting as a 
laborer and moving up to an operator, until he retired.  
During his employment he was sent to anger management class 
and over the years he has learned to control his anger.  He 
reported that he was married for 28 years and currently has a 
good relationship with his daughter. 

The totality of the record reflects that the Veteran's PTSD-
related symptoms have remained fairly consistent since the 
effective date of service connection, and the Veteran has 
undergone some periods where there is an acute increase in 
symptoms.  Overall, however, the symptoms since the date of 
the claim more nearly approximate the criteria for the 
assignment of a 30 percent rating.  Based on the foregoing 
medical evidence, the criteria for the assignment of a 30 
percent rating between November 3, 2006 and August 25, 2008, 
are more nearly approximated. However, the Board also finds 
that the Veteran's PTSD does not more nearly meet the 
criteria for a 50 percent evaluation before or after August 
26, 2008.  

The Veteran testified that he was able to maintain consistent 
employment, during which time he was promoted, for 34 years 
until he retired for which he is currently receiving a 
pension.  Although the Veteran had recently reported to the 
examiners that he had to stop working due to his PTSD, the 
Board finds the Veteran's testimony that he simply retired to 
be more consistent with the evidence of record.  Currently 
the Veteran lives with one brother, has consistent contact 
with his other brothers, and visits with his daughter almost 
everyday, demonstrating that while he may not have a large 
social group he is capable of maintaining effective social 
relationships.  The fact that the Veteran spends most of his 
day working with horses is not indicative of a lack of social 
ability but rather personal preference as he informed the 
July 2007 examiner that he enjoyed working with horses and 
was "living his dream."  

Despite reporting symptoms of anxiety, depression, 
hypervigilance, and social withdrawal the Veteran's prominent 
symptoms are occasional nightmares and intrusive thoughts.  
He appears anxious but has a wide range of affect.  He has 
reportedly never had panic attacks.  He has no history of 
obsessive or ritualist behavior.  He has logical speech and 
no inappropriate behavior or impaired impulse control.  At no 
time has the Veteran exhibited flatten affect, panic attacks, 
difficulty understanding commands, impairment of short and 
long term memory, impaired judgment or abstract thinking, 
disturbances of mood or difficulty in establishing and 
maintaining effective social relationships.   

Although the VA examiner in August 2008 noted a GAF of 38, 
and the Veteran's personal psychologist, S.Z., noted a GAF of 
35 in February 2008 both examiners also indicated that the 
Veteran's PTSD symptoms did not include any impairment in 
reality or communication or major impairment in work, family 
relations, judgment, thinking or mood.  It appears that the 
GAF scores of 35 and 38 are inconsistent with the Veteran's 
PTSD symptoms as reported by those examiners and more 
importantly, are inconsistent with the criteria for a 50 
percent evaluation.  Simply put, the Board finds that the 
Veteran does not more nearly met the criteria for the next 
higher 50 percent evaluation for his PTSD.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for PTSD greater 
than 30 percent.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's PTSD symptomatology is 
clearly accounted for in Diagnostic Code 9411.  The Board 
finds a 30 degree rating adequately addresses the Veteran's 
symptoms.  As such, the Board finds that the Diagnostic Code 
for the Veteran's service-connected disability adequately 
describes the current disability levels and symptomatology 
and, therefore, a referral for an extraschedular rating is 
not warranted.  

Effective Date

The effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to a 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).

The Veteran separated from active service in January 1967.  
On November 3, 2006, the RO received the Veteran's completed 
VA Form 21-526, formal claim of service connection for PTSD.  
Since this claim was filed more than one year following 
separation from service, the date of claim represents the 
earliest date that service connection for PTSD may be 
established.

The Veteran firmly believes that he is entitled to 
compensation dating from 1986 when he contends he was first 
diagnosed with PTSD.  Regardless of whether the Veteran was 
diagnosed with PTSD in 1986, there was no communication or 
action from the Veteran or a representative at that time 
indicating any intent to apply for benefits.  Therefore a 
mere diagnosis of PTSD cannot be considered an informal claim 
for service connection.  Similarly although an October 2006 
treatment note diagnosed the Veteran with PTSD there had not 
been a prior allowance or disallowance of a formal claim for 
compensation, nor any indication of an intent to apply for 
benefits, therefore it is not viewed as an informal claim for 
benefits.  To some extent, the Veteran appears to be raising 
an argument couched in equity.  While sympathetic to the 
Veteran, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts. 
See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

The claims file contains no other document dated prior to 
November 3, 2006 that could be construed as an informal claim 
of service connection for PTSD.  As such, there is no basis 
on which to assign an earlier effective date for the grant of 
service connection for PTSD.  The preponderance of the 
evidence is against the claim of entitlement to an effective 
date prior to November 3, 2006 for the grant of service 
connection for PTSD; there is no doubt to be resolved; and an 
earlier effective date is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, an initial rating of 30 percent prior to 
August 26, 2008 for PTSD is granted. 

Prior to and after August 26, 2008, an initial rating in 
excess of 30 percent for PTSD is denied. 

An earlier effective date prior to November 3, 2006 for the 
grant of service connection for PTSD is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


